DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the required invention in the reply filed on 12/8/2020 is acknowledged.  The traversal is on the ground(s) that under 37CFR 1.475(b) inventive groups I and II should be considered drawn to the same invention and have unity of invention.  This is not found persuasive because 37CFR 1.475(a) also states “a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.”
As established in the Lack of Unity mailed on 9/8/2020 and below, Finch teach that the inventions of Groups I-III lack unity of invention since they do not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/8/2020.
Claims 1-7 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2020 and 2/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102a1 as being anticipated by Finch (University of Maryland-DRUM, published on 10/11/2014 (accessed at: https://dn.im.lib.ur.n.d.edu/}tandle/1903/15777)).
The instant invention is drawn to a live attenuated influenza B virus comprising a substitution at residue 580 and/or 660 of the PB1 segment of the viral polymerase.  The 580 substitution is an E580G substitution and the 660 substitution is a S660A substitution.  The live attenuated influenza B virus further comprises an HA-tag and is part of a vaccine which comprises one or more live attenuated influenza A viruses.


Finch teaches that attenuated influenza A and B viruses are regularly included in a seasonal influenza vaccine. [see page 2 and page 39]  Finch further teaches the modification of influenza B viruses with a focus on the PB1 encoding genomic segment. [see page 52]  Specifically, using a reverse genetics system and point mutations, Finch teaches generating a live attenuated influenza B virus with the PB1 mutations of K391E, E580G and S660A.  In addition, Finch teaches the addition of a HA-tag at the C-terminus of the PB1 protein.  [see pages 52 and 151-160]  Therefore, Finch anticipates the instant invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5-7 are also rejected as they depend from claim 1 but do not remedy this deficiency.  

Claim 6 recites the limitation "one or more of the live attenuated influenza viruses" in lines 1-2.  Claim 1 only requires “A live attenuated influenza B virus…”.  There is insufficient antecedent basis for this limitation in the claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648